Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Hospitals, Westchester County, dated October 30, 1992, which, after a hearing, found the petitioner guilty of misconduct and terminated his employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the determination of the Commissioner of the Department of Hospitals, Westchester County, that the petitioner was guilty of misconduct (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of County of Suffolk v Newman, 173 AD2d 618).
With respect to the penalty imposed, the termination of the petitioner’s employment is not so disproportionate to the *721offense charged, given the history of misconduct on his part, so as to be shocking to one’s sense of fairness (see, e.g., Matter of Murano v Village of Goshen, 193 AD2d 1011; Matter of Capelin v New York City Tr. Auth., 184 AD2d 698). O’Brien, J. P., Hart, Goldstein and Florio, JJ., concur.